Name: Council Regulation (EEC) No 1640/80 of 24 June 1980 concerning the application of Decision No 3/80 of the ACP-EEC Council of Ministers derogating from the concept of originating products to take account of the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 10 Official Journal of the European Communities 28 . 6 . 80 COUNCIL REGULATION (EEC) No 1640/80 of 24 June 1980 concerning the application of Decision No 3/80 of the ACP-EEC Council of Ministers derogating from the concept of originating products to take account of the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies) HAS ADOPTED THIS REGULATION : Article 1 Decision No 3/80 of the ACP-EEC Council of Minis ­ ters , which is annexed to this Regulation , shall apply in the Community. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the ACP-EEC Council of Ministers set up under the ACP-EEC Convention of LomÃ © ('), signed on 28 February 1975, adopted, pursuant to Article 9 (2) of the said Convention , Decision No 3/80 dero ­ gating from the concept of originating products to take account of the special situation of Malawi and Kenya with regard to certain items of fishing tackle (fishing flies) ; Whereas it is necessary, in accordance with Article 74 (3) of the said Convention , to take such measures as are required to implement that Decision , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January until 29 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA ( i ) OJ No L 25, 30 . 1 . 1976, p. 2 .